Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 1 of 24. PageID #: 5




             EXHIBIT A
           Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 2 of 24. PageID #: 6




                                                                  &o
                                                                •*p
                                                                 s"i *
                                                  r>




                                                  SP
                                                  38
                                                       §Lco[}&
                                                 NAILAII K. BYRI)
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 441 13




                                             Court of Common Pleas


                                           AMENDED COMPLAINT $75
                                             February 26, 2021 15:29


                                        By: RONALD I. FREDERICK 0063609

                                              Confirmation Nbr. 2191332




   WETTER. EWUS1E                                                          CV 20 937353

          vs.

                                                                 Judge: MICHAEL J. RUSSO
  PRESTIGE FINANCIAL SERVICES




                                                   Pages Filed: 22




Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 937353 / Confirmation Nbr. 2191332/ CLAJB
           Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 3 of 24. PageID #: 7




                                       IN TIIE COURT OF COMMON PLEAS
                                           CUYAHOGA COUNTY, 01 110




      YVETTE R. EWUSIE                                    )       CASE NO.: CV 20-937353

                                                          )
            Plaintiff                                     )       JUDGE: MICHAEL J. RUSSO
                                                          )
              v.                                          )
                                                          )       FIRST AMENDED CLASS ACTION
     PRESTIGE FINANCIAL SERVICES, INC.                    )       COMPLAINT
                                                          )
                                                          )
            Defendant                                     )
                                                          )


             NOW COMES Plaintiff Yveile R. Ewusie, by and through counsel, and with leave of


     Court, files her First Amended Class Action Complaint.

                                                COUNTERCLAIM


                                                     PARTIES


             1.         Plaintiff Yvette Ewusie ("Ms. Ewusie or Plaintiff') is an individual residing at 1640


     Beverly Hills Drive, Euclid, OH 441 17.


                        Ms. Ewusie is a "Buyer" and "Retail Buyer" " as defined by § 1317.01(F) and (G)


     respectively,


             3.         Ms. Ewusie entered into a "Retail Installment Contract" ("RISC") as defined by §

     1 3 1 7.0 1 (I.) with Foster Chcv-Cadi ("Foster").


             4.         Ms. Ewusie is also a "consumer obligor" and a "debtor" as defined by the O.U.C.C.,


     R.C. § 1309.102(25) & (28).

             5.         Defendant Prestige Financial Services, Inc. ("Prestige") is a Utah corporation,


     registered to do business in Ohio.




Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 937353 / Confirmation Nbr. 2191332/ CLAJB
           Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 4 of 24. PageID #: 8




             6.      Prestige is in the business of accepting assignments of retail installment sales


     agreements from sellers of motor vehicles, and Prestige took assignment of Ms. Ewusic's RISC.


             7.      Prestige is a "secured part)'" as defined by the O.U.C.C., R.C. §1309.102(73).


                                               INTRODUCTION

             8.      This class action, brought by Plaintiff on behalf of herself and all others similarly


     situated, seeks to recover actual damages, statutory damages, reasonable attorney's fees and costs.


     injunctive relief, and declaratory relief, to redress a deceptive pattern and practice of wrongdoing

     perpetrated by Prestige in conjunction with their repossession and disposition of consumers'


     automobiles.


             9.      Prestige routinely finances high-rale auto loans for Ohio consumers by taking


     assignment of RISC's from Ohio car dealers.


             10.     Upon repossession, Presligo sends its borrowers form notices which expressly


     misstate and violate their statutory rights


                     This class action seeks equitable and monetary relief to              remedy Prestige's


    violations of the Retail Installment Sales Act ("RISA") and the Ohio Uniform Commercial Code


     ("O.U.C.C.") in abrogating consumers' statutory rights in the repossession and disposition of their


     vehicles. R1SA and the O.U.C.C. form a complementary statutory scheme which mandates certain


     disclosures of consumer rights and requires creditors to follow specified procedures when


     repossessing and disposing of consumers' vehicles.


             12.     Plaintiff seeks injunctive and other equitable relief, including an order directing


    Prestige to repurchase the claimed deficiency debts of class members and to indemnify class


    members, repair of the credit of all class members, as well as an award of appropriate damages


     including return of all improperly collected deficiencies pursuant to R.C. §§1317.12/16, and




Electronically Filed 02/26/2021 15:29/ COMPLAINT /CV 20 93?353 / Confirmation Nbr. 2191332/ CLAJB
           Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 5 of 24. PageID #: 9




     compensator^'     and   statutory   damages,   as   provided   by   §§1309.611/614/616        and   R.C,   §

     1 309.625(C)(2)/E(5).


                                                     FACTS


             13.       Oil or around October 3, 2015, Ms. Ewusie purchased a vehicle from Foster and


     signed a RISC, which was subsequently assigned to Prestige. See Ex. 1, RISC.


             14.       As set forth in the RISC, the sales price of the vehicle was SI 5,46 1.72 (including


     sales tax). Id.

             15.       Tn addition, Ms. Ewusic purchased a GAP Policy for $334.00 and a Sendee


     Contract for $2,000.00, as well as paying a documentary fee of $250.00. Id.


             16.       As slated in the Truth In Lending Act ("TILA") disclosures of the RISC, the APR


     for the loan was 22.99%, the "Finance Charge" was $15,429.58, the "Amount Financed" was


     $18,079.22, and the "Total Sales Price" was $33,508.80. Id.


             17.       Subsequently, Foster assigned its interest in the RISC to Prestige.


             18.       On or around May 14, 2017 Prestige repossessed Ms. Ewusic"s vehicle.


             19.       Subsequent to the repossession. Prestige sent the Ms. Ewusic a "/Notice of


    Reinstatement." See Ex. 2, Notice of Reinstatement.


             20.       The Reinstatement Notice improperly included SI 80 as "Other (specify)" charges.


     Id.

             21.       This is in violation of R.C. § 13 1 7. 1 2(C) which clearly delineates what categories


     of expenses may be included in the amount demanded to reinstate.

             22.       Then on June 6, 2018, Prestige sent Ms. Ewusic a "Notice of Sale" that failed to


     state the day of the week on which the sale was to occur, as required by R.C. 1309.614.




Electronically Filed 02/26/2021 15:29 /COMPUMNT/ CV 20 93?353 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 6 of 24. PageID #: 10




             23.     The "Notice of Sale" also stated that at auction the "Minimum bid price will be


     $2,000*Minimum Rid is an estimate based of Manhcim values; this amount is subject to change


     depending upon the actual condition of the vehicle at the time of sale." See Ex. 3, lsl Notice of

     Sale. [Emphasis Added]


             24.     R.C. 1317.1 6(B) stales that a Notice of Sale should contain "the minimum price for


     which such collateral will be sold," and makes no mention of "estimates" or being "subject to


     change."


             25.     Subsequently, on August 3, 201S, Ms. Ewusic was sent another "Notice of Sale"


    which stated the auction of her vehicle would now occur on August 24, 2018 and that the


     "minimum bid price will be $2,500*. . .," and contained the same defect regarding the minimum


    bid being an "estimate" and being "subject to change." See Ex. 4, 2IIC Notice of Sale.


             26.     The auction of the vehicle actually occurred on August 24, 201 8.

             27.     Subsequent to the sale of the vehicle, Prestige sent Ms. Ewusic a Notice of


    Deficiency which failed to properly itemize the components in the calculation of Deficiency or


     Surplus as mandated by R.C. 1309.616.

             28.     In specific. Prestige staled the "Gross Proceeds" of the Sale (in item #4) were


     $2,082.00; this figure was, in fact, the "Net Proceeds." See Ex. 5, Notice of Deficiency.


             29.     The actual "Gross Proceeds" of the sale were $2,500.00 according the check and

     stub sent to Prestige by America's Auto Auction Toledo. See Ex. 6, Check and Stub.


             30.     Tn addition to putting the "Net Proceeds" of the sale on the Notice of Deficiency


    rather than the "Gross Proceeds," Prestige also failed to disclose the cost of disposing of the vehicle


     via auction, which should have been included in item #6 on the Notice of Deficiency, "Costs of


    retaking, preparing, and selling the Vehicle." See Ex. 5, Notice of Deficiency.




Electronically Filed 02/26/2021 15:29/ COMPLAINT /CV 20 93^353 / Confirmation Nbr. 2191332/ CLAJB
             Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 7 of 24. PageID #: 11




              31 .   According to America's Auto Auction Toledo, these costs of disposition deducted


     from the '"Gross Proceeds" of $2,500.00 were: $5.00 for Rcpo Ad, $75.00 for Full Detail, $40 for


     Rcpo Title; $100.00 for Sale Fee; 5.00 for Rcpo Ad (ostensibly for advertising the vehicle for the

     second lime); $60.00 for keys, and SI 33. 00 for transportation to the auction. See Ex. 6, Check and


     Stub.


                                              APPLICABLE LAW


                            The Retail Installment Sales Act ("RISA") - Notices


              32.    R.C. § 1317.12 requires a secured party to send a '"Notice of Reinstatement" to


     debtors subsequent to repossession, and it states in pertinent part:


                     . . . the secured party shall. . . send to the debtor a notice selling forth
                     specifically the circumstances constituting the default and the amount by
                     itemization that the debtor is required to pay to cure the default . . . by
                     delivering to the secured party the following:


                     (A) All installments due or past due at the time of such delivery;


                     (B) Any unpaid delinquency or deferred charges;


                     (C) The actual and reasonable expenses incurred by the secured party in
                     retaking possession of the collateral provided


                     (D) A deposit by cash or bond in the amount of two installments. . .


              33.    The statute clearly delineates what categories of charges may be demanded in the

     amount required for reinstatement of the debtor's loan.


              34.     The Reinstatement Notice improperly included $180 as "Other(specify)" charges


     in violation of R.C. 1317.12. Id.


              35.    In addition, R.C. 1317.16(B) stales that a Notice of Sale should contain "the


     minimum price for which such collateral will be sold," and makes no mention of "estimates" or


     being "subject to change."




Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 93^53 / Confirmation Nbr. 2191332/ CLAJB
           Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 8 of 24. PageID #: 12




             36.      However, the two Notices of Sale sent to Ms. Ewusic contain prices with the


     following note/disclaimer: "Minimum Rid is an estimate based on Manhcim values; this amount


     is subject to change dqDcnding upon the actual condition of the vehicle at the time of sale." See


     Ex. 3, lsl Notice of Sale. See Ex. 4, 2nd Notice of Sale. [Emphasis Added]

                                      Ohio Uniform Commercial Code (O.U.C.O


             37.       R.C. § 1 309.6 1 4(B) stales that:


                      The following form of notification of disposition, when completed, provides
                      sufficient information:




                      (For a public disposition)
                      We will sell (describe collateral) at public sale. A sale could include a lease or
                      license. The sale will be held as follows:


                      Dav and date:


                       fime:


                      Place:


                      You may attend the sale and bring bidders if you want.


                      [Emphasis Added]


             38.      The Notice of Sale that Prestige sent to Defendants failed to state the dav of the


     week on which the "public sale" would occur.


             39.      Further, pursuant to R.C. § 1309.616(C), for an "Explanation of Calculation of

     Deficiency" to comply with the statute the "writing must provide all of the following information


     in the following order:


             ( I ) The aggregate amount of obligations secured by the security interest under
                   which the disposition was made, and, if the amount re fleets a rebate ol unearned
                   interest or credit service charge: . . .


             (2) The amount of proceeds of the disposition;




Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 93fo&3 / Confirmation Nbr. 2191332/ CLAJB
           Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 9 of 24. PageID #: 13




             (3) The aggregate amount of the obligations after deducting the amount of
                   proceeds;

             (4) The amount, in the aggregate or by type, and types of expenses including
                   expenses of retaking, holding, preparing for disposition, processing, and
                   disposing of the collateral. . .


             (5) The amount, in the aggregate or by type, and types of credits . . .


             (6) The amount of the surplus or deficiency."
     [Emphasis Added]


             40.        1 lowcvcr. Prestige violated R.C. 1 309.6 1 6 by stating the "'Net Proceeds" of the sale


     while labeling that amount the "'Gross Proceeds" and failing to include the costs of the auction in


     the line item for "preparing for disposition, processing, and disposing of the collateral. .


     thus violating R.C. 1309.616.


                                              CLASS ALLEGATIONS


             41.        Pursuant to Civ. R. 23 of the Ohio Rules of Civil Procedure Ms. Ewusie brings this


     action on behalf of herself and three classes of other persons similarly situated, to remedy the on


     going unlawful, unfair and/or deceptive and willful business practices alleged herein, and to seek


     redress on behalf of all those persons who have been harmed thereby.


             42.        The "Notice of Reinstatement" class is composed of all Ohio residents who:

                   a.   purchased a motor vehicle primarily for personal, family and/or household use in
                        the six years prior to filing of this Amended Complaint until the dale this class is
                        certified;

                   b.   as part of that purchase transaction entered into a Retail Installment Sales Contract
                        with an Ohio dealership which was assigned to Prestige;

                   c.   where Prestige repossessed their vehicles and sent the vehicle owner a Notice of
                        Reinstatement; and.


                   d.   the Notice of Reinstatement included an amount for "Other ( Specify):" in the total
                        amount demanded to reinstate the loan.




Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 93?353 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 10 of 24. PageID #: 14




             43.        The "'Notice of Sale'* class is composed of all Ohio residents who:


                   a.   purchased a motor vehicle primarily for personal, family and/or household use in
                        the six years prior to filing of this Amended Complaint until the date this class is
                        certified;

                   b.   as pari of that purchase transaction entered into a Retail Installment Sales Contract
                        with an Ohio dealership which was assigned to Prestige;

                   c.   where Prestige repossessed their vehicles and sent, subsequent to the repossession
                        a Notice of Sale, and;


                   d.   the Notice failed to stale the day of the week of the sale, and/or;


                   c.   stated that: "Minimum Bid is an estimate based of Manhcim values; this amount
                        is subject to change depending upon the actual condition of the vehicle at the time
                        of sale."


             44.        The "Notice of Deficiency" class is composed of all Ohio residents who:


                   a.   purchased a motor vehicle primarily for personal, family and'or household use in
                        the six years prior to filing of this Amended Complaint until the date this class is
                        certified;

                   b.   as part of that purchase transaction entered into a Retail Installment Sales Contract
                        with an Ohio dealership which was assigned to Prestige;


                   c.   where Prestige repossessed their vehicles and sent, subsequent to the repossession
                        a Notice of Deficiency, and;


                   d.   the Notice slated the amount of the "Net Proceeds" while labeling this amount the
                        "Gross Proceeds and failed to include the costs of disposition of the vehicle.

             45.        On information and belief, the proposed class size is in the hundreds, if not


     thousands, and is so numerous that joinder of all members would be impracticable. The exact size


     of the proposed class and the identity of the members thereof, arc readily ascertainable from


     Prestige's business records.


             46.        There is a community of interest among the members of the proposed class in that


     there are questions of law and fact common to the proposed class that predominate over questions

     affecting only individual members. These questions include, inter alia:




Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 93^53 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 11 of 24. PageID #: 15




                   a.   Whether the ''Notice of Reinstatement" included charges not permitted by R.C,
                        1317.12;

                   b.   Whether the "Notice of Sale" sent by Prestige slated ihe day of the week the sale
                        was to take place;


                   c.   Whether the "Notice of Sale" sent by Prestige stated: "Minimum Bid is an estimate
                        based of Manheim values; this amount is subject to change depending upon the
                        actual condition of the vehicle at the time of sale," or a substantial!)' similar phrase;

                   d.   Whether the Notice of Deficiency failed to correctly account for the proceeds of the
                        public auction and the costs associated with disposing of the vehicle, as mandated
                        by R.C. 1309.61 6.


             47.        Proof of a common set of facts will establish the liability of Prestige, and the right


     of each member of the three classes to recover.


             48.        Ms. Ewusie's claims are typical of the three classes she seeks to represent, and she


     will fairly and adequately represent the interests of the classes.


             49.        Ms. Ewusie is represented by counsel competent and experienced in both consumer

     protection and class action litigation


             50,        A class action is superior to other methods for the fair and efficient adjudication of


     this controversy. Because the damages suffered by the individual class members may be relatively


     small compared        to the expense and       burden of litigation, it would be impracticable and


     economically infeasible for class members to seek redress individually.               The prosecution of


     separate actions by the individual class members, even if possible, would create a risk of

     inconsistent or varying adjudications with respect to individual class members against Prestige and


    would establish incompatible standards of conduct tor Prestige.


                                          FIRST CLAIM FOR RELIEF
                                         Violation of RTSA, R.C. § 1317.12
                             (Inclusion of "Other" Charges in Reinstatement Amount)


             51.        Ms. Ewusie realleges and incorporates by reference the allegations contained in


     each of the preceding paragraphs as though expressly restated herein.


Electronically Filed 02/26/2021 15:29 /COMPUMNT/ CV 20 93^353 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 12 of 24. PageID #: 16




             52.     R.C. § 13 17.12, in pertinent part provides that:


             . . . the secured party shall. . . send to the debtor a notice setting forth specifically
             the circumstances constituting the default and the amount by itemization that the
             debtor is required to pay to cure the default ... by delivering to the secured party
             the following:


              (C) The actual and reasonable expenses incurred by the secured party in retaking
             possession of the collateral. . .

             53.     R.C. § 1 3 1 7. 1 2(C) only allows the Reinstatement amount to include:

             (A) All installments due or past due at the time of such delivery;


             (B) Any unpaid delinquency or deferred charges;


             (C) The actual and reasonable expenses incurred by the secured party in retaking
             possession of the collateral . . .


             (D) A deposit by cash or bond              in the   amount of two installments.         .   .
             [Emphasis Added]


             54.     The statute clearly delineates what categories of charges may be demanded hi the


     amount required for reinstatement of the debtor's loan.


             55.     The "Notice of Reinstatement" sent to Ms. Ewusie improperly included SI 80 as


     "Olher(specify)" charges, which falls into none of these specified categories, in violation of R.C


     1 3! 7.12. See Ex. 2, Notice of Reinstatement.


             56.     A holder's failure to comply with the mandatory requirements of the above


     precludes it from lawfully collecting any deficiency from the borrower following disposition of


     the repossessed vehicle.


                                       SECOND CLAIM FOR RELIEF
                                        Violation of RJSA, R.C. § 1317.16
                                  (Failure to Set Definite Minimum Bid Price)

             57.     Ms. Ewusie realleges and incorporates by reference the allegations contained in

     each of the preceding paragraphs as though expressly restated herein.




Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 93^53 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 13 of 24. PageID #: 17




             58.     R.C. 1317.1 6(B) states that a "Notice of Sale" should contain "the minimum price


     for which such collateral will be sold," and makes no mention of "estimates" or being "subject


     to change."


             59.     However, the two Notices of Sale sent to Ms. Hwusie contain prices with the


     following note/disclaimer: "Minimum Bid is an estimate based on Manheim values; this amount


     is subject to change depending upon the actual condition of the vehicle at the time of sale." See


     Ex. 3, Is1 Notice of Sale. See Ex. 4, 2nd Notice of Sale. [Emphasis Added]

             60.     This conditional and ambiguous statement of the minimum bid violates R.C.


     1317.16(B)


             61.     A holder's failure to comply with the mandatory requirements of the above


    precludes it from lawfully collecting any deficiency from the borrower following disposition of


     the repossessed vehicle.

                                       T1IFRP CLAIM FOR RELIEF
                             Violation of the O.U.C.C., R.C. §§ 1309.610/1309.614
                                       (Failure to State Day of the Week)


             62.     Ms. Ewusic realleges and incorporates by reference the allegations contained in


     each of the preceding paragraphs as though expressly restated hereiu.


             63.     R.C. § 1309.614(B) stales that:


                     The following form of notification of disposition, when completed, provides
                     sufficient information:




                     (For a public disposition)
                     We will sell (describe collateral) at public sale. A sale could include a lease or
                     license. The sale will be held as follows:


                     Dav and date:


                     Time:



Electronically Filed 02/26/2021 15:29/ COMPLAINT /CV 20 93^53 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 14 of 24. PageID #: 18




                      Place: ...


                      You may attend the sale and bring bidders if you want.


                      [Emphasis Added]


             64.      The "Notice of Sale" sent to Ms. Ewusie failed to slate ihe day of the week on which


     a public sale was to occur.


             65.      Consequently,      Prestige's Notice of Sale violated        the requirements of R.C.


     1309.614(B)


             66.      A secured party's failure to comply with the mandatory notice requirements of R.C.


     §§ 1309.613 & 1309.614, renders it liable to the borrower who financed consumer goods for


     statutory damages in ihe amount of the entire finance charge plus ten (10%) percent of the principal


     amount borrowed, pursuant to R.C. § 1309.625(C)(2).


                                        FOURTH CLAIM FOR RELIEF
                                    Violation of the O.U.C.C., R.C. §1309.616
                                    (Failure to Properly Account for Proceeds)


             67.      Ms. Ewusie realleges and incorporates by reference the allegations contained in


     each of the preceding paragraphs as though expressly restated herein.


             68.      Pursuant to R.C. § 1309.616(C), for an "Explanation of Calculation of Deficiency"


     to comply with the statute the "writing must provide all of the following information in the


     following order:


             (7) The aggregate amount of obligations secured by the security interest under
                   which the disposition was made, and, if the amount reflects a rebate of unearned
                   interest or credit service charge: . . .


             (8) The amount of proceeds of the disposition;


             (9) The aggregate amount of the obligations after deducting the amount of
                   proceeds;




Electronically Filed 02/26/2021 1 5:29 / COMPLAINT / CV 20 93^53 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 15 of 24. PageID #: 19




             (10)i    The amount, in the aggregate or by type, and types of expenses including
                   expenses of retaking, holding, preparing for disposition, processing, and
                   disposing of the collateral. , .


             (11)     The amount, in the aggregate or by type, and types of credits . . .


             (12)     The amount of the surplus or deficiency."
     [Emphasis Added]


             69.      Subsequent to the sale of her vehicle. Prestige sent Ms. Ewusie a ''Notice of


     Deficiency" which failed to properly itemize the components in the calculation of Deficiency or


     Surplus as mandated by R.C. 1 309.6 1 6.

             70.      In specific. Prestige stated the "Gross Proceeds'" of the Sale (in item #4) were


     $2,082.00; this figure was, in fact, the "Net Proceeds." Sec Ex. 5, Notice of Deficiency.


             71.       The actual "Gross Proceeds" of the sale were $2,500.00 according the check and


     stub sent to Prestige by America's Auto Auction Toledo. See Ex. 6, Check and Stub.


             72.      In addition to pulling the "Net Proceeds" of the sale on the Notice of Deficiency


     rather than the "Gross Proceeds," Prestige also failed to disclose the cost of disposing of the vehicle


    via auction, which should have been included in item #6 on the Notice of Deficiency, "Costs of


     retaking, preparing, and selling the Vehicle." See Ex. 5, Notice of Deficiency.


             73.      According to America's Auto Auction Toledo, these costs of disposition deducted


     from the "Gross Proceeds" of S2,500.00 were; S5.00 for Repo Ad, $75.00 for Full Detail, $40.00


     for Repo Title; $100.00 for Sale Fee; 5.00 for Repo Ad (ostensibly for advertising the vehicle for


     the second time); $60.00 for keys, and $ 133.00 for transportation to the auction. See Ex. 6, Check


     and Smb.


             74.      Thus, Prestige violated R.C. 1309.616 and is liable for damages pursuant to R.C.


     1309.625(E)(5), for statutory damages in the amount of $500 per borrower.




Electronically Filed 02/26/2021 15:29/ COMPLAINT /CV 20 93^53 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 16 of 24. PageID #: 20




                                             PRAYER FOR RELIEF


             WHERFFORF, Ms. Fwusic prays tor judgment against Prestige and more specifically for:


                 A. An order certifying this ease as a class action, and certifying the proposed three
                      classes as defined herein;


                 B. An order appointing Frederick & Berler, LLC and Laura A. DePledge as class
                      counsel;


                 C. a judgment for the actual damages suffered by Ms. Ewusie and each class;

                 D. an order finding and declaring that Prestige's acts and practices as challenged
                      herein are unlawful;


                 E.   an order preliminarily and permanently enjoining Prestige from engaging in the
                      practices challenged herein;

                 F.   an order directing Prestige to repurchase any claimed deficiency debts from class
                      members;

                 G. statutory    damages, pursuant to R.C. §          1309.625(C)(2), in an amount to be
                      determined at trial, which amount is at least equal to the total amount of finance
                      charges and ten (10%) percent of the principal amount borrowed;


                 H. statutory damages, pursuant to R.C. § 1309.625(E)(5) in the amount of $500 for
                      each class member;


                 1.   an order requiring Prestige and any of its agents to remove any adverse credit
                      information    that   they   previously   reported   to   credit   reporting    organizations
                      regarding debtors' account;


                 J.   pre-judgment interest and post-judgment interest to the extent permitted by law;


                 K. an order granting such other and further relief as this Honorable Court deems just,
                      equitable and appropriate.




Electronically Filed 02/26/2021 1 5:29 / COMPLAINT / CV 20 93^53 / Confirmation Nbr. 2191332/ CLAJB
          Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 17 of 24. PageID #: 21




                                                                 Respectfully submitted,


                                                                 fs/ Ronald J' Frederick
                                                                 Ronald T. Frederick (0063609)
                                                                 Michael L, Bcrlcr (0085728)
                                                                 Michael L, Fine (0077131)
                                                                 Frederick & Berler, LLC'
                                                                 767 E 185:h Street
                                                                 Cleveland, OH 44119
                                                                 ronr@clevelandconsumerlaw.com
                                                                 m i kc@cl cv el an dc on s um cr1 aw. c< >m
                                                                 mi chae1 f@ c level an dcon surn erl aw. com
                                                                 Phone: (216)502-1055
                                                                 Fax: (216)609-0750



                                                                 fs/ Laura A. DePledge
                                                                 Laura A. DcPlcdgc (#0067632)
                                                                 DePledge Law Office, Inc.
                                                                 7408 Center Street
                                                                 Mentor, OH 44060
                                                                 Email: de p ledgelawinc@ao 1. com
                                                                 Phone: (440) 255-7755 Fax: (440) 255-7756

                                                                 Attorneys for Ms. Ewusie




                                          CERTIFICATE OF SERV ICE


              I hereby certify a copy of the foregoing was filed electronically on this 26ta day of February


     2021 . Notice of this filing will be sent to all parties by operation of the Court's electronic filing


     system. Parties may access this filing through the Court's system.



                                                                 /s/ Ronald /. Frederick
                                                                 Ronald 1. Frederick. (0063609)
                                                                 Frederick & Berler LLC
                                                                 One ofthe Attorneysfor Ms. Ewusie




Electronically Filed 02/26/2021 1 5:29 / COMPLAINT / CV 20 93fr§53 / Confirmation Nbr. 2191332/ CLAJB
      Late Charge. It payment Is not received in full within         1°    days after it is due. you will pay a late charge
      of S           20       Case:
                               or -5 1:21-cv-00667-DCN              Docis #:9realer
                                      _ % of each installment, whichever      1-1 Filed:
                                                                                    .    03/25/21 18 of  24.        PageID #: 22
                                                                                                           it life insurance and credit disability insurance are not
                                                                                                      required to obtain credit \four decision to buy or not buy credit
      Prepayment. If you pay off all your debt early, you will not have to pay a penalty.                                                Ide insurance and credit cfeability rsurance will not be a factor
                                                                                                                                         in Ihe credil approval process. They will not be provided unless
      Security Interest. You are giving a security interest in the vehicle being purchased.                                              you sign and agree to pay the extra cost. It you choose this
      Additional Information: See this contract for more information including information about nonpayment,                             insurance, ihe cost is shown in llem 6A of the Itemization of
                                                                                                                                         Amount Financed. Credil life insurance is based on your original
      default, any required repayment in full before the scheduled date and security interest.                                           paymenl schedule This insurance may nc* pay all you owe on
                                                                                                                                         this contract if you make late payments. Credit disability
                                                                                                                                         insurance does not cover any increase in your payment or in the
  ITEMIZATION OF AMOUNT FINANCED                                                                                                         rumber of payments. Coverage for credil life insurance and
  1     Cash price of vehicle, accessories, and taxes                                                   SI 5461 .72           (1)        credit disability insurance ends on the original due date for the
                                                                                                                                         last payment unless a different term for the insurance is shewn
  2 Other charges including amounts paid to others on your behalf (Seller may keep                                                       below.

        part of ihese amounts.):
        A Government taxes not included in line 1 above                                      $           N/A
        8    Government license and/or registration fees

             REG FEES                                                                        $       1ft. 50
        C    Government certificate of title fees                                            $       i 5 . 00                                         Other Optional Insurance
        D Net trade-in payoff ttt/A          .                                               $ _       .-N/A _                               N/A                                        H/A
                                                                                                                                                     Type of Insurance                       Term
        E Optional Gap Contract AH IS                                                        $     a 3d . 00
        F Documentary Fee                                                                    $     250.00                                Premiums.—            —N/A
        G Other charges (Seller must identify who is paid and                                                                            Insurance Company Name                N/A
             describe purpose.)                                                                                                        N/A
             'At L STATE                                 -f&ERVICE   CONTRACT ..             $.                                          Home Office AddressN/A

             •N/A                                        f<K/A                               $           N/A                           N/A
             WA                                          W/A                                 $           N/A                                 N/A                                        N/A
                                                                                                                                                     Type of Insurance                       Term
             IN/A                                        WA                                  $           N/A
             WA                                          'N/A                                $           N/A                             Premiums                N/A

             WA                                          WA                                  $           N/A                             Insurance Company Name                N/A

                                                         WA                                  $          -N/A—                          N/A
             WA
                                                         WA                                  $           N/A                             Home Office Address N/A.
             WA
             •N/A                                        WA                                  $              N/A                        N/A
                                                         WA                                  $          44/A-                            Other optional insurance is not required to oblain credit.
         IN/A
                                                                                                                                         Your decision to Buy or nol buy other optional insurance
  Total other charges and amounts paid lo others on your behalf                                         S 2617.50             (2)
                                                                                                                                         will not be a factor in the credit approval process, it will
                                                                                                        <18079.22             (3)
  3 Total cash price (1 +2)                                                                                                              not be provided unless you sign and agree to pay the
                                                                                                                                         extra cost.
  4     Downpayment
                                                                                                            N/A                          I want the insurance checked above.
        Gross trade-in $                         -payoff by seller                           $
                                     N/A         ^.ash                                                      N/A
        = net trade-in S                                                                     $
                                                                                                            N/A                          XN/A                                         N/A
        other (describe) UlA                                                                 $.
                                                                                                                    N/A                  Buyer Signature                                        Dale
        Total dowrpaymenl = (if negative enter "0" and see line 2D above)                               $                     <4>
                                                                                                        ,18079.22
  5 Unpaid balance of cash price (3 minus 4)
                                                                                                                                         jfl/A                                        N/A
  6     Insurance
                                                                                                                                         Co-Buyer Signature                                     Date
        A Cost of optional credil insurance

             paid to Ihe insurance company or companies                                                                                   THIS INSURANCE DOES NOT INCLUDE
             Life
                                                                                 N/A                                                      INSURANCE ON YOUR LIABILITY FOR BODILY
                                                                                 N/A         $              N/A                           INJURY OR PROPERTY DAMAGE WITHOUT
             Disability.                                              $                                                                   SUCH INSURANCE YOU MAY NOT OPERATE
                                                                                             $
                                                                                                            N/A
        B Other optional insurance paid to Insurance Company or Companies                                                                 THIS VEHICLE ON PUBLIC HIGHWAYS.
        Total insurance charges                                                                         $           N/A_ .(6)
                                                                                                        <18079.22             {7)         Returned Check Charge: You agree to pay a charge
  7 Amount financed (principal balance) (5 + 6)
  8     Finance charge                                                                                  s15429 . 58           (8)         not to exceed $20 if any check you give us is
                                                                                                        <33508.80             w           dishonored.
  9 Total of payments (time balance) (7             8)

                                                                            N/A
  Amount of Security Interest Recording Fee Paid in Cash $

 OPTIONAL GAP CONTRACT. A gap contract (debl cancellation contract) is not required to obtain credil and will nol be prowled unless you sign below and agree to pay the extra charge II you choose
 to buy a gap contract, the charge is shown in Item 2E of the Itemization of Amount financed. See your gap contract for details on the terms and conditions it provides. It is a pari of this contract

 Term                                               72       mos.                                AHIS
                                                                                                                                       Name ot Gap Contract
 I wanl lo buy a gap contract.


 Buyer Signs X                          C

 OPTION:            You pay no finance charge if the Amount Financed, item 7, is paid in full on or befoi^Z^                                      Y&/A          SELLER'S INITIAlUi/A


                                                                                Limited Right to Cancel
jjxG If                                                                            / cv 20 937353 / confirmation Nbr. 2191332 / CLAJB
  You agree that we have                 days from the date you sign this contract to assign this contract. If we are unable to assign
  this contract within this time period, you or we may cancel this contract. This limited right to cancel will end at the earlier of the
  date we assign the contract or the end of the StdJoU time period. Please see the back of this contract for important terms of
             u» me leifiiariciny win ue no less lavuiauie 10 you man      e.    vvt;   win   sen   me   veinuie u   yuu   uu   iiui    yei    u udun.   n   you


             the terms of this contract. This provision does not                do not do what is required to get the vehicle back, we will
                       Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: sell
             apply if we adjusted your payment schedule to your
                                                                 03/25/21      19 of 24. PageID #: 23
                                                                      the vehicle.
             seasonal or irregular income.                                      We will apply the            money from the           sale,   less allowed
                                                                                expenses, to the amount you owe. Allowed expenses are
2.     YOUR OTHER PROMISES TO US                                                expenses we pay as a direct result of taking the vehicle,
        a.   If the vehicle is damaged, destroyed, or missing.                  holding it, preparing it for sale, and selling it. If any money
             You agree to pay us all you owe under this contract                is left (surplus), we will pay it to you unless the law requires
             even if the vehicle is damaged, destroyed, or missing.             us to pay it to someone else. If money from the sale is not
        b.   Using the vehicle. You agree not to remove the                     enough to pay the amount you owe, you must pay the rest
             vehicle from the U.S. or Canada, or to sell, rent, lease,          to us. If you do not pay this amount when we ask, we may
             or transfer any interest in the vehicle or this contract           charge you interest at a rate not exceeding the highest
             without our written permission. You agree not to                   lawful rate until you pay.
             expose the vehicle to misuse, seizure, confiscation, or      f.    What we may do about optional insurance, main
             involuntary transfer. If we pay any repair bills, storage          tenance, service, or other contracts. This contract may
             bills, taxes, fines, or charges on the vehicle, you agree          contain charges for optional insurance, maintenance,
             to repay the amount when we ask for it.                            service, or other contracts. If we demand that you pay all
       c.     Security Interest.                                                you owe at once or we repossess the vehicle, we may claim
              You give us a security interest in:                               benefits under these contracts and cancel them to obtain
             •    The vehicle and all parts or goods installed in it;           refunds of unearned charges to reduce what you owe or
             •    All money or goods received (proceeds) for the                repair the vehicle. If the vehicle is a total loss because it is
                  vehicle;                                                      confiscated, damaged, or stolen, we may claim benefits
             •   All   insurance,   maintenance,   service   or   other         under these contracts and cancel them to obtain refunds of
                 contracts we finance for you; and                              unearned charges to reduce what you owe.
             •   All proceeds from insurance, maintenance,
                 service or other contracts we finance for you. This      4.    WARRANTIES SELLER DISCLAIMS
                 includes any refunds of premiums or charges from               Unless the Seller makes a written warranty, or enters
                 the contracts.                                                 into a service contract within 90 days from the date of
             This secures payment of all you owe on this contract.              this contract, the Seller makes no warranties, express
             It also secures your other agreements in this contract.            or implied, on the vehicle, and there will be no implied
             You will make sure the title shows our security interest           warranties of           merchantability or            of fitness        for   a
             (lien) in the vehicle.                                             particular purpose.
       d.    Insurance you must have on the vehicle.                            This provision does not affect any warranties covering the
             You agree to have physical damage insurance                        vehicle that the vehicle manufacturer may provide.
             covering loss of or damage to the vehicle for the term
             of this contract. The insurance must cover our interest       5.   Used Car Buyers Guide.The information you see on the
             in the vehicle. You agree to name us on your insurance             window form for this vehicle is part of this contract.
             policy as an additional insured and as loss payee. If              Information on the window form overrides any contrary
             you do not have this insurance, we may exercise our                provisions in the contract of sale.
             rights under this contract, or if we choose, buy physical          Spanish Translation: Guia para compradores de
             damage insurance covering our interest in the vehicle.             vehiculos usados. La Informacion que ve en el
             If the vehicle is lost or damaged, you agree that we               formulario de la ventanifla para este vehiculo forma
             may use any insurance settlement to reduce what you                parte del presente contrato. La informacion del
             owe or repair the vehicle.                                         formulario         de   la   ventanilla    deja       sin     efecto    toda
        e.   What happens to returned insurance, main                           disposicion en contrario contenida en el contrato de
             tenance, service, or other contract charges. If we                 venta.
             get a refund of insurance, maintenance, service, or
             other contract charges, you agree that we may                 6.   Servicing and Collection Contacts.
             subtract the refund from what you owe.                             You agree that we may try to contact you in writing, by
                                                                                e-mail, or using prerecorded/artificial voice messages, text
3.     IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES                             messages, and automatic telephone dialing systems, as
       a.    You may owe late charges. You will pay a late charge               the law allows. You also agree that we may try to contact
             on each late payment as shown on the front.                        you in these and other ways at any address or telephone
             Acceptance of a late payment or late charge does not               number you provide us, even if the telephone number is a
             excuse your late payment or mean that you may keep                 cell phone number or the contact results in a charge to you.
             making late payments. If you pay late, we may also take
             the steps described below.                                    7.   Applicable Law
                                                                                Federal law and the law of the state of our address shown
                                                                                on the front of this contract apply to this contract.




                                                             Limited Right to Cancel

     a. We agree to deliver the vehicle to you on the date this contract is signed by us and you. You understand that it may take a few
        days for us to verify your credit and assign this contract. You agree that we have the number of days stated on the front of this
        contract to assign this contract. If we are unable to assign this contract within this period of time to any one of the financial
                                                                                                                           to cancel will end at the
        earlier of the date we assign the contract or the end of the stated time period.

     b. We will notify you if we cannot assign this contract and if we elect to cancel this contract. Upon receipt of such notice, you
        must comply with "Buyer's Obligations" described below and we must give back to you all consideration we have received in
        accordance with the terms of the Buyers Order.
        Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 20 of 24. PageID #: 24


  Prestige
                                                 Notice of Right to Reinstate

  May 29, 2018


  YVGTTE EWUSIE
  5739 E 1 39TII ST
  CLEVELAND. Ol X 44 1 25-402 !



  Re:       Account Number:
            Retail Installment Sale or Credit Sale Contract dated October 3, 201 5 ('•Agreement")
            2014 Hyundai EIantra, VIN: 5NPDH4AE4EH459232 ("Vehicle")


  Dear YVK'ITK HWUSlh:


  As a result of your default under the terns of the Agreement that ycu signed in connection with the financing of the
  purchase of the Vehicle, we have obtamed possession of the Vehicle, either by repossession or voluntary surrender.
  Yon arc in default because you failed to make payments when they were due.


  You have a right to reinstate Ihe Agreement until the Last Date tor Payment: June 23, 2018. If you pay the Total
  Reinstatement Amount shown below, less any Repossession Costs added to the balance of your account*, on or
  before the Last Date for Payment shown above, you may continue with the Agreement as though there had been no
  default. If you do not pay the Total Reinstatement Amount, less any Repossession Costs added to the balance of your
  account*, by the Last Date for Payment, we may exercise our rights against you as provided under applicable law.
  Any payment you make should be mailed to us ar the address shown below.


            Number of Past Due Payments: ft                           Totaling:         82,700. 12
            Accrued but Unpaid laic bees'                                                 8549.0(1
            Repossession Costs'3* as of die dale of this Notice;                             $0.00
            Cash or Bond Equal to 2 Installments (Performance Deposit):                   $930.80
            Other (Specify):                                                              $180.00


            Total Reinstatement Amount:                                                 $4,359,92


  Ton arc required to pay all actual and reasonable costs we incur in retaking the Vehicle.    The dollar amount above
  is an estimate because any storage costs will continue to accrue on a daily basis until you reinstate your Agrcemem
  cud gel your Vehicle back.      You have the right to have any portion of those costs that exceed $25 added to the
  balance on your account.      If you reinstate the Agreement by the l ast Date for Payment but later default on your
  payments again, we may exercise our l ights under the law without sending you another notice like this one. If you
  have any questions regarding this notice, please call us ai (88S) 822-7422 or write to us at the address shown below.




  Sincerely,


  Prestige Financial*
  PO Box 26707
  Salt Lake City, LT 84126




                                                                                                       Exhibit 2

  ironically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 937353 / Confirmation Nbr. 2191332/ CLAJB

1420 South 500 West, Salt Lake City, UT 84115 [T] 8C1.844.2100 [ F J 801.844.26C0

   Ewusio v Prostiqn                                   CONFIDENTIAL
             Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 21 of 24. PageID #: 25


   Prestige                                                                                                                                        l»«aon


                                                                                                                  NSMD
                                                                                                                                                   Cewol


                                                                                                                  I III! N   S   M    0   '«
NOTICE OF OUR PLAN TO SELL PROPERTY                                                                               Notice of Sale Letter


June 6, 2018


YVETTE EWUSIE
5739 E 139TH STREET                                                                                                  Sent Via Certified Mail
CLEVELAND OH 44125


           Re:      Account No.
                     Retail Installment Sale or Credit Sale Contract dated October 3 2015
                     2014 Hyundai Elantra VIN: 5NPDH4AE4EH459232


Dear YVETTE EWUSIE:


We have your Vehicle because you broke promises in our Agreement. We will sell the Vehicle at a public sale. A sale could
be a lease or license. The sale will be held as follows:


                                       Date:     June 29 2018
                                       Time:     9:00 A.M.
                                       Place:    America's Auto Auction Toledo, 9797 Fremont Pike, Perrysburg, OH 43551


The Minimum bid price will be $2,000*Minimum Bid is an estimate based of Manheim values; this amount is subject to
change depending on the actual condition of the vehicle at the time of sale. You may attend the sale and bring bidders.


The money received from the sale of the Vehicle will reduce the amount you owe (after paying our costs). If we receive less
money than you owe, you will still be responsible for the difference. If the sale price of the Vehicle exceeds what you owe,
you will be refunded the difference, unless we must pay it to someone else.


You can recover the Vehicle at any time before it is sold by paying the full amount you owe (not just the past due
installments), including our expenses. To learn the exact amount you must pay to recover the Vehicle, call us at (888) 822
7422.


If you want us to explain to you in writing how we have figured the amount that you owe or need more information about
the sale of the Vehicle, you may call us at (888) 822-7422 or write to us at the address shown below and request a written
explanation.


We are sending this notice to the following other people who have an interest in the Vehicle, or who owe money under your
Agreement:


Sincerely,


Prestige Financial Services
P.O. Box 26707
Salt Lake City, UT 84126


•NOTICE: If you are entitled to the protections of the United States Bankruptcy Code (11 U.S.C. §362; 524) regarding the subject matter of
this letter, the following applies to you: THIS COMMUNICATION IS NOT AN ATTEMPT TO COLLECT, ASSESS, OR RECOVER A CLAIM IN
VIOLATION OF THE BANKRUPTCY CODE AND IS FOR INFORMATIONAL PURPOSES ONLY.



                                                          Credit Reporting Disclosure
  We may report information about your Account to credit bureaus. Late payments, missed payments, or other defaults on your Account
  ___                                              may be reflected in your credit report.


Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 937353 / Confirmation Nbr. 2191332/ CLAJB                                  Exhibit 3
                                       Operating as Prestige Auto Finance Corp In CT, DE. FL. MA and NH
                                    1420 South 500 West 84115       P.O. Box 26707. 84126    Salt Lake City, UT
                                              Tel (801) 844-21 0C                2600    GoPFS.com
        Ewusie v Prestige                                                                                                                      Prestige
                                           1 00402-COL076 .-04-i                 W Plan to Sell Property
                                                                                                                                               000006
             Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 22 of 24. PageID #: 26



   Prestige

NOTICE OF OUR PLAN TO SELL PROPERTY                                                                                                          llknttry


                                                                                                                  NSMD
                                                                                                                  »   N   S   M   D   II
                                                                                                                                             C«Uol



August 3, 2018                                                                                                    Notice of Sale Letter


YVETTE EWUSIE
5739 139TH STREET                                                                                                  nt Via Certified Mail
CLEVELAND OH 44125


           Re:      Account No.
                    Retail Installment Sale or Credit Sale Contract dated October 3 2015
                    2014 Hyundai Elantra VIN: 5NPDH4AE4EH459232


Dear YVETTE EWUSIE:


We have your Vehicle because you broke promises in our Agreement. We will sell the Vehicle at a public sale. A sale could
be a lease or license. The sale will be held as follows:


                                       Date:     August 24 2018
                                       Time:     9:00 A.M.
                                       Place:    America's Auto Auction Toledo, 9797 Fremont Pike, Perrysburg, OH 43551


The Minimum bid price will be $2,500*Minimum Bid is an estimate based of Manheim values; this amount is subject to
change depending on the actual condition of the vehicle at the time of sale. You may attend the sale and bring bidders.


The money received from the sale of the Vehicle will reduce the amount you owe (after paying our costs). If we receive less
money than you owe, you will still be responsible for the difference. If the sale price of the Vehicle exceeds what you owe,
you will be refunded the difference, unless we must pay it to someone else.


You can recover the Vehicle at any time before it is sold by paying the full amount you owe (not just the past due
installments), including our expenses. To learn the exact amount you must pay to recover the Vehicle, call us at (888) 822
7422.


If you want us to explain to you in writing how we have figured the amount that you owe or need more information about
the sale of the Vehicle, you may call us at (888) 822-7422 or write to us at the address shown below and request a written
explanation.


We are sending this notice to the following other people who have an interest in the Vehicle, or who owe money under your
Agreement:


Sincerely,


Prestige Financial Services
P.O. Box 26707
Salt Lake City, UT 84126


•NOTICE: If you are entitled to the protections of the United States Bankruptcy Code (11 U.S.C. §362; 524) regarding the subject matter of
this letter, the following applies to you: THIS COMMUNICATION IS NOT AN ATTEMPT TO COLLECT, ASSESS, OR RECOVER A CLAIM IN
VIOLATION OF THE BANKRUPTCY CODE AND IS FOR INFORMATIONAL PURPOSES ONLY.



                                                         Credit Reporting Disclosure

  We may report information about your Account to credit bureaus. Late payments, missed payments, or other defaults on your Account
                                                   may be reflected in your credit report.


Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 937353 / Confirmation Nbr. 2191332/ CLAJB Exhibit 4

                                      Operating as Prestige Auto Finance Corp. in CT, DE, FL, MA and NH
                                    1420 South 500 West, 841 15    P.O. Box 26707, 84126     Salt Lake City. UT
        Ewusiev Prestige                     Tel (801) 844-2 10(CONfclEi8N"BAL2&00    GoPFS.com                                   Prestige
                                           100402-COL076;-04-CERT-OH-Notoce of Plan to Sell Properly                               000008
               Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 23 of 24. PageID #: 27




 Prestige

 EXPLANATION OF CALCULATION OF DEFICIENCY



 October 1, 2018                                                                                                                      Via Certified Mail
                                                                                                                       (.leas'
                                                                                                                                      Return Receipt Requested
                                                                                      ICMR
                                                                                         M R

       YVETTE EWUSIE
                                                                                        Certified Mad Receipt
                                                                                                                        lnu£U««


       5739 E 139™ STREET
       CLEVELAND OH 44125




Re:           Account Number:
              Retail Installment Sale or Credit Sale Contract dated OCTOBER 3, 2015 {"Agreement")

              2014 HYUNDAI ELANTRA, VIN: 5NPDH4AE4EH459232 {"Vehicle")


 Dear Yvette Ewusie:


 Please be advised that we disposed of the Vehicle on August 24, 2018. The proceeds of the sale have been applied as

 explained below. If you financed a premium for credit insurance under your Agreement, you may be entitled to a refund of
 any unearned portion of the premium.

         1         Aggregate unpaid balance of Agreement as of October 1, 2018                                                           $20,250.05
         2.        Accrued and unpaid late fees                                                                                   +      $729.00
         3.        Net balance due (1 plus 2)                                                                                                                  =      $20,979.05
         4.        Gross proceeds from the sale of the Vehicle                                                                                                 •      $2,082.00
         5.        Subtotal after deducting proceeds of sale (3 minus 4)                                                                                       =      $18,897.05
         6.        Costs of retaking, preparing, and selling the Vehicle                                                                 $350.00
         7.        Costs of storing the Vehicle                                                                                   +      $0.00
         8.        Attorneys' fees and court costs                                                                                       $0.00
         9.        Other costs (describe)                                                                                                $0.00
         10        Total Costs (6 through 9)                                                                                                                          $350.00
         11        Credit: Rebate of unearned insurance premiums                                                                         $0.00
         12        Credit: Payments                                                                                               +      $135.56
         13        Credit: Other                                                                                                  +      $0.00
         14        Total Credits (11 through 13)                                                                                  =      $135.56
         15        Balance due/surplus after sale (5 plus or minus 10, plus or minus 14)                                                                              $19,111.49
                                                                                                                                                               • «<
The deficiency balance for which you are liable and for which demand" Is hereby made is $19,111.49.

If you need more information about the transaction call us at {888)822-7422, or write us at the below listed address.

Sincerely,


Prestige Financial'

P.O. Box 26707

Salt Lake City, UT 84126

   Future debits, credits, charges, finance charges or interest, rebates or other expenses may affect this amount.


CREOIT REPORTING DISCLOSURE: We may report information about your Account ic credit bureaus. IATE PAYMENTS, MISSED PAYMENTS. OR OTHER DEFAULTS ON YOUR ACCOUNT
MAY 9E REFLECTED IN YOUR CREDIT REPORT.

NOTICE: I' ycj arccnlifled :o the proteronsol the Jn led Slates Bank'uplcy Cocefl 1 U.S.C. §362. £>24) rogad.ng the subject matter ol fiis tetter, the following aoptiestoyou: THIS COMMUNICATION
IS NOT AN AT TEMPT TO COl.l FOT, ASSESS, OR RFCOVFR A CLAIM IN V'OI ATIQN OF THE RANKRUPTCY COOF AND IS FOR INFCHMATIQNAI PUR*WS ONLY.

'Opera'. r.g as Prestige Auto finarvce Ooip. in CT, DE. FL MA and nh.                                                                                                  1 5Q8 1 3-COL063-04-CCRT



Electronically Filed 02/26/2021 15:29 / COMPLAINT / CV 20 937353 / Confirmation Nbr. 2191332/ CLAJB^^1'^'1 ®

351                                                                                                         .844.2600                                                 MyPrestiq .e.com
      w^gpv°P>l*ay- Draper- Ulah 84020 1 T 1 801 84 feSMofeWM!                                                                                                            Presiige
                                                                                                                                                                              000010
AMERICA'S AUTO AUCTION - TOLEDO                                                  Check Date                       8/24/2018              Seller ft      P00672        CM     000207515
                             Case: 1:21-cv-00667-DCN Doc #: 1-1 Filed: 03/25/21 24 of 24. PageID #: 28
       Run     Ho.     12     -    0015            Sale      Date         8/24/2018              Vin               5NPDH4AE4EH459232                  Year    2014

       Acct        No.                                                                          Make            HYUNDA          Model      ELANTRA LIMITED
       Acct Uame                                                                                Title           OH                   738                Miles      138049
       Stock Ho.                                                        Sale      Amount                          2,500.00                     Seller
Buyer                                                                   Vehicle          Chgs                        418.00                    P00672
            MARYAN         ENTERPRISES                 INC                                                                                     PRESTIGE         FINANCIAL
                                                                        Customer Chgs
            26286 MICHIGAN AVE                                                                                                                 351 WEST OPPORTUNITY WAY
                                                                        Net      Amount                           2,082.00                     DRAPER, UT  84020
            INKSTER, MI  48141

KEPO ADVERTISE FBfc               8/2*    120015 SNPDH4AK48H4592 32                 5.00                 REPO      ADVERTISE    KK     8/24    I2001S    5NPDH4AE4EH459212         5.00

DETAIL      FULL                  8/24    120015 SNPDH4AE4EH4S9232                15 . 00                XETS                          8/24    120015 5NPDH4AB4EH4S9232           60 . 00

REPO TITLE                        8/24    120015 SNPDH4AE4BH4S9232                40.00                  TRANSPORTATION         SOB    8/24    120015    5NPDH4AE4EH4S9252       133.00

SALE    FEE                       8/24    120015   SNPDH4AK4BK4S9232             100 . 00




                                                                                                                        linraon
                                                                                                                        DodtJ




AMERICA'S AUTO AUCTION - TOLEDO                                                  Check Date                        8/24/2018             Seller#        P00672        CK# 00020751 5
        Run No.            12 -    0015            Sale      Date          8/24/2018                    Vin           5NPDH4AE4EH459232                      Year 2014
        Acct       No.                                                                          Make            HYUNDA          Model      ELANTRA           LIMITED
        Acct       Name                                                                         Title OH              8701367738                        Miles      138049
        Stock No.                                                                                                                              Seller
Buyer                                                                   Sale      Amount                          2, 500.00
            MARYAN         ENTERPRISES                 INC              Vehicle Chgs                                 418.00                    PRESTIGE         FINANCIAL
            26266 MICHIGAN AVE                                          Customer Chgs                                                          351 WEST         OPPORTUNITY WAY
            INKSTER, MI  48141                                                                                                                 DRAPER,        UT     84020
                                                                        Net      Amount                           2, 082.00

REPO ADVERTISE FEE                8/24    120015 SNPDH4AE4EH459232                  5. 00                REPO      ADVERTISE    7E     8/24    120015    5NPDH4AE4EH459232         5.00

DETAIL PULL                       8/24    120015 SNPDH4AE4EH4S9232                15.00                  Ksrs                           0/24   120015 5NPDH4AE4EH4S9232           60.00

REPO TITLE                        8/24    120015 SNPDH4AE4EH459232                40.00                  TRANSPORTATION         SUB     8/24   120015 5NPDH4AE4EH45 9232         133.00

SALE PEE                          8/24    120015 5m»DH4AE4EH459232                100. 00




                                                                                                                           »NO ARTIFICIAL WATERMARK - HOLD AT AN ANGLE TO VlfcW



        h            r\.                                                                                                  WELLS FARGO BANK. N.A.
                                                       AMERICA S AUTO AUCTION                                                        11-24/1210

                   EL                                  TOLEDO                                                                                                      check ft 000207515
                                                       9797 FREMONT PIKE
                                                                                                                                                                              AMOUNT
                                                       PERRYSBURG, OH 43551
                                                       419-872-0872
                                                                          ATE                           LOT NO.                   VW NUMBER
                                                                                                                                                                             $2, 082.00
                                                                8/24/2018                       12 -0015                 5NPDH4AE4EH459232
       PAY EXACTLY

       TWO         THOUSAND                     EIGHTY TWO                      IF********************-*******************                                                          Dollars
                                         VJ.—                  « !rawc.


              ife                                  %    l ^ i       %                    si                                                a
                                                                                                                                                  %/ r* r
                                                                                    %%   -rv,   xfKfi

                                                                                 VOC AFTER M DAYS
                                                                                                           A%

                                                                                                                                                     flfa El$tCA%*AUTO AUCTION - TOLEDO
PAY TO THE
                                     FINANCIAL
ORDER OF

                     351 WEST OPPORTUNITY WAY
                     DRAPER. UT 84020
                                                                                                                         ©
                                                                                         0\AM&\£
            Electronically Filed 02/26/2021 1 5:29 / COMPLAINT / CV 20 937353 / Confirmation Nbr. 2191332/ CLAJB
                                                                                                                                                                                            'im

                                                                                                                                                                             Exhibit 6
                     Cwusie v Prt                                                                                                                                            Prestige
                                                                                                                                                                             000033
